Citation Nr: 1737519	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1965 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at an October 2016 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, exposure to herbicides at Udorn Air Force Base, Thailand has been established.

2.  The Veteran has a current diagnosis of diabetes mellitus, which is presumed related to his in-service herbicide exposure.  

3.  The Veteran has a current diagnosis of prostate cancer, status post radical prostatectomy, which is presumed related to his in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking entitlement to service connection for diabetes mellitus and prostate cancer, which he attributes to exposure to herbicides while stationed in Thailand during his active military service.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2016).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The Board notes that there is no evidence that the Veteran ever served in the Republic of Vietnam, although the Veteran has claimed that on at least one occasion he was on a flight that stopped in Vietnam.  However, he has also claimed that he was exposed to herbicides while stationed at Udorn Royal Thai Air Force Base in Thailand from July 1969 to July 1970, both from living and working near the perimeter of the base where herbicides were sprayed and also because he occasionally did repair work on C-123 planes which were contaminated by tactical herbicides.  

A VA Memorandum regarding herbicide use in Thailand during the Vietnam Era was placed in the Veteran's claims folder.  The memorandum notes that according to the Department of Defense, there are no records of tactical herbicide storage or use at military bases in Thailand, except for limited testing at Pranburi Military Reservation from April 2 through September 8, 1964. 

However, the memorandum also noted that there was use of non-tactical (commercial) herbicides within fenced perimeters and guidance for the development of claims based on herbicide exposure in Thailand notes that there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  If a veteran's military occupational specialty included contact with base perimeters, there was a greater likelihood of exposure.  The military occupational specialties cited in this regard included security police, especially dog handlers.  Accordingly, if a United States Air Force veteran served near an air base perimeter in Thailand from February 1961 to May 1975, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged.   

In this case, the Veteran has credibly testified that both the airfield where he worked as an aircraft radio repairman and his barracks were near the perimeter of Udorn Air Force Base, where service personnel records confirm that he was stationed from July 1969 to July 1970.  He further testified that the only way to get from his barracks to his duty station was along the base perimeter.  He has also submitted a statement from a fellow service member, L.C., who confirmed that the Veteran lived and worked near the base perimeter.  The Veteran has also submitted a map of the Udorn Air Force Base that appears to corroborate his claim that both his barracks and duty station were in close proximity to the base perimeter.  Accordingly, resolving any doubt in the Veteran's favor, the Board finds that there is sufficient evidence to conclude that the Veteran was frequently in physical contact with the perimeter, or that he was in sufficiently close and unprotected proximity to it.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  As such, the Board finds that exposure to herbicide agents during duty at Udorn, Thailand has been established.

Because both diabetes mellitus and prostrate are conditions for which service connection can be granted on a presumptive basis when exposure to herbicides is established, entitlement to service connection for diabetes mellitus and prostate cancer are granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to service connection for diabetes mellitus is granted.  

Entitlement to service connection for prostate cancer is granted.


REMAND

The Veteran is also seeking entitlement to TDIU.  However, it is unclear from the available record whether the Veteran's service connected disabilities alone prevent him from finding or maintaining substantially gainful employment.  

Employment records from the Veteran show that he retired from his last job at Spin, Inc. in February 2009, while his employment before that at Flagship Games International, Inc. ended because the business closed.  

Records from the Social Security Administration (SSA) reveal that in June 2010, a private treatment provider, Dr. K.V., opined that the Veteran was unable to work due to a combination of fatigue following radiation and hormone therapy, as well as musculoskeletal pain affecting multiple joints and his back.  However, this opinion has limited probative value because the Veteran is not service-connected for an orthopedic disabilities and it is unclear whether his service connected disabilities alone, without regard to any non-service connected medical problems, would prevent him from finding or maintaining substantially gainful employment.

Accordingly, on remand, the Veteran should be afforded VA medical examinations of his diabetes mellitus and prostate cancer to obtain findings concerning the functional effects of the disabilities on his ability to maintain or obtain gainful unemployment.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for VA examinations of his diabetes mellitus and prostate cancer.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his occupational activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran is unable to find or maintain substantially gainful employment due solely to his service connected diabetes mellitus and prostate cancer, without regard to his age or non-service connected medical conditions.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

2. When the development requested has been completed, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


